Citation Nr: 1717263	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-22 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to March 17, 2016, and in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his son and a family friend


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1953 to November 1957. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of the proceeding is in the record.

This matter was previously before the Board in May 2016, and remanded for additional development.

A subsequent February 2017 rating decision increased the Veteran's rating to 50 percent effective March 17, 2016, the date of the Veteran's hearing before the Board. Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to March 17, 2016, the Veteran's bilateral hearing loss is assigned no worse than a Level I hearing in the left ear, and he has no worse than Level III hearing in the right ear. 

2. Since March 17, 2016, the Veteran's bilateral hearing loss is assigned no worse than a Level XI hearing in the left ear, and he has no worse than Level VII hearing in the right ear.

CONCLUSIONS OF LAW

1. Prior to March 17, 2016, the criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 3.385, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2. Since March 17, 2016, the criteria for a rating in excess of 50 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 3.385, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Prior to March 17, 2016, the Veteran's service-connected bilateral ear hearing loss was assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100. After March 17, 2016, the Veteran's bilateral hearing loss disability is evaluated as 50 percent disabling. The Veteran contends that his hearing disability is worse than the currently assigned evaluation. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

In March 2010, the RO granted service connection and assigned a noncompensable rating, effective August 13, 2009.  The July 2010 rating decision continued the 10 percent rating. 

Turning to the evidence of record, the Veteran was afforded a VA examination in March 2010. The Veteran reported that he was diagnosed with decreased hearing in both ears since 1956 and that he was routinely exposed to significant noise throughout his military service. The Veteran was an aircraft mechanic in the military. When asked about the functional impact his hearing loss has upon him, the Veteran describes reported his hearing loss as ringing in the ears, and having difficulty understanding conversational speech in certain environments, "especially when the ringing is at its worse." On audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
55
80
90
LEFT
15
10
50
65
75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.

Pure tone threshold levels averaged 61 in the right ear and 50 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category III hearing loss in the right ear; category I for the left. These categories correspond with a noncompensable disability rating under Table VII.

The Veteran was afforded a VA examination in January 2013. When asked about the functional impact his hearing loss has upon him, the Veteran reported that when in the presence of background noise, he has difficulty hearing and understanding speech and has difficulty hearing and understanding people. The Veteran also reported that he has difficulty hearing over the ringing in his ears. On audiological examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
75
80
LEFT
5
10
40
65
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 84 percent in the left ear.

Pure tone threshold levels averaged 55 in the right ear and 46.25 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category I hearing loss in the right ear; category II in the left. These categories correspond with a noncompensable disability rating under Table VII.

The Veteran attended a Board hearing in March 2016. During the hearing the Veteran testified that his hearing had gotten worse since he first filed his claim. The Veteran's son also testified that he also has observed that the Veteran's hearing has worsened. He stated that the Veteran has difficulty hearing conversations, and also has the television volume "really loud."  Since the Veteran's last audiological test was over three years prior, and the Veteran was reporting a worsening in his hearing, in a May 2016 remand, the Board remanded the claim to the RO to obtain an updated audiological examination.

Following the Board's May 2016 remand, the Veteran was afforded a VA examination in August 2016.  When asked about the functional impact his hearing loss has upon him, the Veteran stated that he thinks his hearing has changed. The Veteran further reported that difficulty hearing and understanding people and that his ears stay inflamed a great deal, preventing him from hearing well. On audiological examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
70
100
100
LEFT
35
30
60
75
85

Speech audiometry revealed speech recognition ability of 48 percent in the right ear and of 52 percent in the left ear.  Pure tone threshold levels averaged 78 in the right ear and 63 in the left ear.  

Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category IX hearing loss in the right ear; category VII for the left. These categories correspond to a 50 percent disability rating under Table VII.

The Veteran was given an additional VA examination in February 2017.  On audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
55
95
100
LEFT
20
20
55
75
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 72 percent in the left ear. Pure tone threshold levels averaged 70 in the right ear and 56 in the left ear.  

Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category II hearing loss in the right ear; category V for the left. These categories correspond to a 10 percent disability rating under Table VII. 

The record also includes April 2010 and August 2012 records from Coastal Ear, Nose and Throat Associates, the Veteran's private treating audiologist, with audiometric test results in graphic rather than numeric form. Pursuant to the Board's remand instructions, attempts were made to determine whether that testing included use of the Maryland CNC lists.  The provider did not respond to multiple requests for clarification.  It was confirmed by the February 2017 VA examining audiologist that the audiology protocols used was the W22 word list, and not the Maryland CNC lists. The February 2017 audiologist stated that they were employed by the private provider during the period this record was created. As such, the evaluation results are not valid for rating purposes. See 38 C.F.R. § 4.85.

The medical evidence of record, as detailed above, does not demonstrate the Veteran's hearing loss warrants the assignment of a rating in excess of 0 percent prior March 17, 2016, or in excess of 50 percent from March 17, 2016.

The discussion above reflects that the rating criteria are adequate for rating the Veteran's service-connected bilateral hearing loss.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  VA examinations have provided adequate descriptions of the functional effects of the Veteran's hearing loss. Martinak v. Nicholson, 21 Vet. App. 447 (2007). The Veteran's hearing loss disability has manifested in difficulty hearing or understanding speech and has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss disabilities. The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  With regard to functional impairment due to ringing in his ears, that is a symptom associated with tinnitus under DC 6260, for which service connection is in effect and the Veteran is receiving compensation.  

The Board is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected bilateral hearing loss. However, the audiometric examination results, as compared to the rating criteria, do not warrant an initial compensable rating prior to March 17, 2016, and in excess of 50 percent thereafter, for the Veteran's service-connected bilateral hearing loss. Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Thus, the benefit of the doubt doctrine is not for application.

ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to March 17, 2016, and in excess of 50 percent thereafter, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


